Citation Nr: 1543773	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-31 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to service connection for the colon cancer, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to accrued benefits for service connection for bilateral hearing loss, tinnitus, and residuals of left wrist fracture. 


REPRESENTATION

Appellant represented by:	Mr. Osborne E. Powell, Jr. 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1977 to May 1980 and from November 1980 to July 1992.  The Veteran died in June 2011, and the appellant is the Veteran's surviving spouse.   

The matter of entitlement to service connection for colon cancer comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran perfected an appeal as to the denial of his claim.  While his claim was pending, the Veteran died and the appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).  Jurisdiction over this case was subsequently transferred to the RO and Pension Center in Philadelphia, Pennsylvania.  

In April 2012, the appellant filed claims for entitlement to service connection for the cause of the Veteran's death as well as entitlement to accrued benefits for service connection for bilateral hearing loss, tinnitus, and residuals of left wrist fracture.  These claims were denied by the RO in November 2012 and April 2013 rating decisions by the Philadelphia RO.  The appellant perfected appeals as to the denial of her claims.  On her June 2014 substantive appeal, VA Form-9, the appellant indicated her desire to testify before a member of the Board at the RO; however, she subsequently withdrew her hearing request.  She has also since withdrawn her claims for entitlement to accrued benefits for bilateral hearing loss, tinnitus, and residuals of left wrist fracture.  

In August 2014, jurisdiction was transferred back to the RO in Columbia, South Carolina.

During the pendency of this appeal, the claims folder was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless claims systems.  Accordingly, the  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his PTSD disability aggravated his smoking habit which in turn likely caused his colon cancer. 

2.  The Veteran died in June 2011, and his death certificate lists colon cancer as the primary cause of his death, which is now service-connected.  

3.  In a September 2015 correspondence, the appellant expressed her desire to withdraw from appellate review her claim for accrued benefits for service connection for bilateral hearing, tinnitus, and residuals of left wrist fracture. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for colon cancer have been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309, 3.310 (2015).


2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

3.  The criteria for a withdrawal of the appellant's substantive appeal on the issue of entitlement to accrued benefits for service connection for bilateral hearing loss, tinnitus, and residuals of left wrist fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein as to entitlement to service connection for colon cancer and for service connection for the cause of the Veteran's death, the Board finds that any deficiencies in notice or assistance were not prejudicial to the appellant.

2.  Service Connection 

Prior to his death, the Veteran filed a claim for entitlement to service connection for colon cancer.   While the matter was pending, the Veteran passed away and the appellant was substituted onto claim in his place under the provisions of 38 U.S.C.A. § 5121A.    

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as malignant tumors, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The medical evidence of record demonstrates that the Veteran was diagnosed with colon cancer based on pathology findings obtained from a June 2008 colonoscopy.  See VA treatment records.  The Veteran was subsequently treated for colon cancer until his death in June 2011.  

A review of the Veteran's service treatment record does not reflect findings indicative of colon cancer during his period of service.  There is no medical evidence of record that suggests that the Veteran was diagnosed with colon cancer within a year of his separation from service.  Rather, the medical evidence shows that the Veteran was first diagnosed with colon cancer in 2008, which comes more than two decades after his separation from service.  As the record does not show that the Veteran's colon cancer first manifested during his period of service or within the first year of his separation from service, service connection is not warranted on a presumptive basis.  38 C.F.R. § § 3.303, 3.307, and 3.309.  

The appellant has raised three arguments in support of her claim that the Veteran's colon cancer is related to his period of service.  She initially asserted that the Veteran's colon cancer was related to his period of service in Southwest Asia when he was exposed to spent uranium, insecticides, solvents, and carcinogenic smoke from burning oil fields and vehicular fires.  In the alternative, the appellant argued that the Veteran's colon cancer is secondary to his service-connected PTSD.  This argument is two folds.  It is first asserted that the Veteran's service-connected PTSD caused him chronic stress which weakened his endocrine and immune systems, which in turn made him more susceptible to cancer.  The second argument is that the Veteran's service-connected PTSD caused or aggravated his history of tobacco abuse, which in turn ultimately led to his colon cancer.  The Board need only address the appellant's last argument in this matter since the evidence of record is at least in equipoise in that regard and supports an award of secondary service connection. 

Notably, a disability or death will not be service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The regulation provides that "(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service."  38 C.F.R. § 3.300.  Service connection on a direct basis as due to smoking is prohibited as a matter of law.

However, neither 38 U.S.C.A. § 1103(a), nor 38 C.F.R. § 3.300, bar secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).

The lay and medical evidence of record in this case, which includes the Veteran's and the appellant's lay statements, as well as the Veteran's medical and social histories recorded in his VA and private treatment records, document that the Veteran had become a heavy smoker after his deployment in Southwest Asia and he continued to smoke until his death. 

In support of her claim, the appellant has submitted a January 2014 private medical statement from Dr. P.B.M. and a February 2015 private medical statement from Dr. E.W.A., in which, both private psychiatrists that concluded that the Veteran's PTSD disability aggravated his smoking habit so where he had become a heavy smoker. 

Both Drs. M. and A. provided lengthy and comprehensive medical statements in support of the medical conclusion that the Veteran's PTSD aggravated his smoking habit, which in turn caused his colon cancer.   In support of this medical conclusion, both private psychiatrists observed the Veteran's long history of tobacco abuse, to include his refusal to enter a smoking cessation program in 2003.  They further noted that those individuals with PTSD show higher rates of smoking, and studies demonstrated that individuals with PTSD smoke in an attempt to manage negative feelings and their PTSD symptoms.  Moreover, PTSD symptoms may interfere with attempts to quit smoking.  In assessing the impact that the PTSD symptoms had on the Veteran's tobacco abuse, both private psychiatrists considered the appellant's statement that described the severity of the Veteran's PTSD and his use of tobacco to calm the symptomology of his mental disorder.  Dr. A. and M. both noted that a review of medical records continue to reflect a social history of heavy smoking despite medical advice to quit.  The private psychiatrists went on to note that combat veterans with severe PTSD are more likely to be heavy smokers, and a review of the record indicated that the Veteran who was a smoker became a heavy smoking after his deployment in Southwest Asia.  Dr. A. and M. concluded that the Veteran's PTSD disability aggravated his tobacco abuse. 

The evidence in the record suggests that the Veteran's colon cancer is likely attributable to his lengthy history of tobacco.  In that regard, VA and private treatment records consistently note the Veteran's history of smoking as a risk factor.  In addition, the appellant has provided the medical literature that demonstrates smoking as a risk factor for the incurrence of colon cancer.  

Moreover, in the private medical statements, both psychiatrists cited to a population-based case control study reported in the International Journal of Cancer, in which researchers evaluated the association between types of cancer and the amount smoked, age of onset of smoking and, among ex-smokers, the time since stopping.  The data from the study suggested that the amount smoked is an important factor in the risk for colon cancer attributed to cigarette smoking, and smoking more than a pack a day increased the risk of colon cancer by 50 percent compared to those who never smoked.  Both Drs. M. and A. concluded that it was at least as likely as not that the Veteran's smoking habit was aggravated by his PTSD disability, which in turn, likely caused to his colon cancer. 

The Board has also considered the April 2014 VA examiner's medical conclusion that the Veteran's colon cancer was not etiologically related to his smoking habit.  In support of this medical conclusion, the VA examiner noted the same study by the International Journal of Cancer indicated that only one in five cases of colon cancer may be attributed to tobacco use, which suggested that smoking was not a significant risk factor in the development of colon cancer.  However, the Board finds that the VA examiner's rational impermissibly places a higher standard of review than necessary on whether the Veteran's heavy smoking habit caused to his colon cancer.  Rather, the VA examiner should have considered whether the Veteran's history of heavy smoking was a likely risk factor in the development of his colon cancer, which both private psychiatrists as well as the medical literature support.

Based on the foregoing, and resolving any doubt in the Veteran's favor, the evidence shows that the Veteran's colon cancer was resulted from his lengthy history of tobacco, which in turn, likely resulted from his service-connected PTSD.  Accordingly, the Veteran is entitled to service connection for colon cancer as secondary to his service-connected PTSD, and this appeal must be granted.  38 C.F.R. § 3.310. 

3.  Cause of Death 

The appellant is also seeking entitlement to service connection for the cause of the Veteran's death, which has been identified as colon cancer on his death certificate.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

As service connection has been awarded for colon cancer, and the Veteran's death certificate demonstrates that the cause of his death was colon cancer, entitlement to service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

4.  Withdrawal of Claim

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  

The record reflects that the appellant perfected timely appeal of a November 2012 rating decision that denied entitlement to accrued benefits for service connection for bilateral hearing loss, tinnitus, and residuals of left wrist fracture.   Thereafter, in a September 2015 written statement, the appellant's representative, on the appellant's behalf, expressed her desire to withdraw the claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the appellant's expressed desires, the Board concludes that further action with regard to the issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.



ORDER

Entitlement to service connection for colon cancer is granted. 

Entitlement to service connection for the cause of the Veteran's death is granted. 

The appeal, concerning entitlement to accrued benefits for service connection for bilateral hearing loss, tinnitus, and residuals of left wrist fracture, is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


